PER CURIAM.
Motion so far granted as to direct the chamberlain to endeavor to procure a purchaser for the premises at the best possible price, and to report such proposed purchase, if obtained, to the court, with full particulars,—a hearing upon such report to be brought on upon notice to all parties interested in the premises, or in the moneys which were secured by the mortgage upon said premises, so that the court may make an order for the completion of such purchase, if it is deemed advisable.